Citation Nr: 1815795	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-14 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for chronic disability, lumbar spine.

2. Entitlement to service connection for arthritis, bilateral knees.

3. Entitlement to service connection for arthritis, bilateral ankles.

4. Entitlement to service connection for arthritis, bilateral wrists. 

5. Entitlement to service connection for arthritis, bilateral elbows.


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1950 to September 1952.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2016, the Veteran requested a local hearing with a Decision Review Officer (DRO).  In March 2017, the RO notified the Veteran that a hearing had been scheduled for April 24, 2017.  There is no record indicating whether the hearing was held, such as a hearing transcript or summary.  Additionally, there is nothing in the record to indicate that the Veteran withdrew his hearing request.  As the AOJ schedules DRO hearings, a remand to the RO is warranted.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a hearing before a DRO.  If such hearing has already been held, then associate with the claims file a transcript of the April 2017 DRO hearing.

2. After completion of the above, readjudicate the issues on appeal.  If the benefits sought are not granted in full, the Veteran and his representative, if one is appointed, should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Then, return the case to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


